TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00432-CR



                                    Ex parte Jeremy Cisneros



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. 06-1048, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Jeremy Cisneros was arrested for failing to stop and render aid following a fatal

accident. See Tex. Transp. Code Ann. § 550.021 (West 1999). A magistrate set bail at $450,000.00.

Cisneros petitioned for a writ of habeas corpus complaining that the bail was unreasonable and

asking that it be reduced to an unspecified reasonable amount. The writ issued and, following a

hearing, the district court reduced bail to $50,000.00. Cisneros appealed the order on the ground that

the bail remained excessive.

               The Court has been informed that Cisneros was released on bond on September 19,

2006. The appeal is dismissed as moot.



                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed as Moot

Filed: January 19, 2007

Do Not Publish